           Case 3:20-cv-01991-HZ      Document 23      Filed 02/26/21   Page 1 of 13




Sandra S. Gustitus, OSB No. 143298
Chenoweth Law Group, PC
510 SW Fifth Avenue, Fourth Floor
Portland, OR 97204
Telephone: (503) 221-7958
Facsimile: (503) 221-2182
E-mail: sgustitus@chenowethlaw.com

Kristin Grant, pro hac vice
Grant Attorneys at Law PLLC
40 Exchange Place, Suite 1306
New York, NY 10005
Telephone: 212-520-7881
Facsimile: 212-520-7883
E-mail: kgrant@grantipattorneys.com

Attorneys for Plaintiff Boyajian Products, LLC




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                       Portland Division

 BOYAJIAN PRODUCTS, LLC,                             Case No. 3:20-cv-01991-HZ

                                        Plaintiff,
                                                     PLAINTIFF BOYAJIAN PRODUCTS,
                        v.                           LLC’S RESPONSE IN OPPOSITION
                                                     TO DEFENDANT’S MOTION TO
 ENBY LLC,                                           DISMISS

                                      Defendant.
                                                     ORAL ARGUMENT REQUESTED

       Plaintiff Boyajian Products, LLC (“Plaintiff”) submits this response in opposition to

Defendant Enby LLC’s (“Defendant”) motion to dismiss filed on January 16, 2021 (ECF No. 13

(“Def.’s Mot.”)). As explained below, Defendant’s motion to dismiss should be denied.

///



Page 1 –      PLAINTIFF BOYAJIAN PRODUCTS, LLC’S RESPONSE IN OPPOSITION TO
              DEFENDANT’S MOTION TO DISMISS
           Case 3:20-cv-01991-HZ        Document 23     Filed 02/26/21     Page 2 of 13




                                   I.      INTRODUCTION

       Plaintiff is not attempting to control the word “enby” across all uses. However, Plaintiff

has been the exclusive owner of the ENBY mark in relation to the sale of sex toys throughout the

United States since June 2019. Therefore, it brought this action to prevent Defendant’s ongoing

use of its mark in the exact same business. Since its launch, Plaintiff’s product, sold under the

ENBY mark, gained quick popularity and garnered a lot of attention as a toy for everyone,

regardless of their sexual orientation or gender. In late 2020, Defendant began selling and/or

offering for sale sex toys and related goods under the mark ENBY.

       On November 17, 2020, Plaintiff commenced this action alleging federal and state common

law trademark infringement, federal and state unfair competition, and Oregon state unlawful trade

practices, against Oregon-based Defendant, for its use of the ENBY mark in relation to the sale

and/or offer for sale of sex toys and related goods. Plaintiff is the senior user of the ENBY mark

in relation to sex toys and Defendant is using the ENBY mark in relation to the sale of sex toys

and related goods without Plaintiff’s authorization, thus infringing on Plaintiff’s ENBY trademark.

       Defendant’s motion to dismiss should be denied because (1) it improperly uses Federal

Rule of Civil Procedure 12(b)(6) to introduce disputed evidence and argue the merits of this action

at the pleading stage, and (2) Plaintiff has pled plausible claims for federal and state trademark

infringement and unfair competition, and Oregon state unlawful trade practices. Notwithstanding

the foregoing, should this Court find the pleadings deficient, Plaintiff should be granted leave to

amend the complaint as justice so requires.

///

///

///



Page 2 –      PLAINTIFF BOYAJIAN PRODUCTS, LLC’S RESPONSE IN OPPOSITION TO
              DEFENDANT’S MOTION TO DISMISS
           Case 3:20-cv-01991-HZ         Document 23      Filed 02/26/21      Page 3 of 13




                                       II.     ARGUMENT

       A. Defendant Is Improperly Using Federal Rule of Civil Procedure 12(b)(6) to Argue

            the Merits of this Action.

       The inquiry on a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “is into

the adequacy of the pleadings, not the adequacy of the evidence.” Solid 21, Inc. v. Breitling USA,

Inc., 512 Fed. Appx. 685, 686–87 (9th Cir. 2013). Challenges to a plaintiff’s claims are not to be

considered on a motion to dismiss and have no bearing on the legal sufficiency of the complaint’s

allegations under Rule 12(b)(6). Id. Both Defendant’s motion to dismiss and the supporting amici

curiae memorandum introduce evidence in an attempt to rebut the Plaintiff’s claims. Specifically,

Defendant and counsel for amici curiae attempt to introduce evidence that Plaintiff’s mark is

merely descriptive and not entitled to trademark protection. Such evidence goes to the merits of

this action and should not be considered with respect to the pending Rule 12(b)(6) motion. On a

motion to dismiss, “[t]he issue is not whether a Plaintiff will ultimately prevail but whether [it] is

entitled to offer evidence to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).

       On a motion to dismiss under Rule 12(b)(6), courts may generally consider only allegations

contained in the pleadings. See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001).

Rule 12(b)(6) expressly requires that when matters outside the pleadings are presented and not

excluded by the court, the motion shall be treated as one for summary judgment and disposed of

as provided in Rule 56, and all parties shall be given reasonable opportunity to present all material

made pertinent to such a motion under Rule 56. Fed. R. Civ. P. 12(d). There are two exceptions

to this general rule: (1) a court may consider matters outside of the pleadings under the doctrine of

incorporation by reference, and (2) a court may take judicial notice of “matters of public record”

without converting a motion to dismiss into a motion for summary judgment. Khoja v. Orexigen



Page 3 –      PLAINTIFF BOYAJIAN PRODUCTS, LLC’S RESPONSE IN OPPOSITION TO
              DEFENDANT’S MOTION TO DISMISS
           Case 3:20-cv-01991-HZ         Document 23     Filed 02/26/21      Page 4 of 13




Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018). However, the consideration of matters

outside of the pleadings to “resolve competing theories against the complaint risks premature

dismissals of plausible claims that may turn out to be valid after discovery.” Khoja, 899 F.3d at

998. “If Defendants are permitted to present their own version of the facts at the pleading stage—

and district courts accept those facts as uncontroverted and true—it becomes near impossible for

even the most aggrieved Plaintiff to demonstrate a sufficiently ‘plausible’ claim for relief.” Id. at

999 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

       Judicial notice under Federal Rule of Evidence 201 allows courts to take judicial notice of

matters of public record that are “not subject to reasonable dispute.” A matter of public record is

“not subject to reasonable dispute” if it is “generally known,” or “can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.

201(b)(1)–(2). A court may not take judicial notice of disputed facts contained in such public

records. Khoja, 899 F.3d at 999; see also Lee, 250 F.3d at 689–91. The issue of whether the

Plaintiff’s mark is descriptive is a disputed fact as evidenced in the USPTO public record of

Application         Serial         No.       88282201,          publicly        accessible         at

https://tsdr.uspto.gov/#caseNumber=88282201&caseType=SERIAL_NO&searchType=statusSe

arch. On May 28, 2019 Plaintiff submitted a response to the examining attorney disagreeing with

the examining attorney’s opinion and arguing that its mark is suggestive. Therefore, while this

court may properly take judicial notice of the existence of the USPTO record, judicial notice of

the disputed facts in the record, such as the examining attorney’s opinion on registrability on the

Principal Register, is improper.

       Further, the Ninth Circuit as well as other circuits have held that they are not bound by the

opinion of a trademark examining attorney especially when such opinion was rendered based on a



Page 4 –      PLAINTIFF BOYAJIAN PRODUCTS, LLC’S RESPONSE IN OPPOSITION TO
              DEFENDANT’S MOTION TO DISMISS
           Case 3:20-cv-01991-HZ        Document 23       Filed 02/26/21      Page 5 of 13




sparse record and at the lowest administrative level. See Carter-Wallace, Inc. v. Procter & Gamble

Co., 434 F.2d 794, 801–02 (9th Cir. 1970); HGI Marketing Services, Inc. v. Pepsico Inc., 50 F.3d

14 (9th Cir. 1995); Progressive Distribution Services, Inc. v. United Parcel Service, Inc., 856 F.3d

416, 426 (6th Cir. 2017).

       A document may be incorporated into the complaint by reference “if the Plaintiff refers

extensively to the document or the document forms the basis of the Plaintiff’s claim.” U.S. v.

Ritchie, 342 F.3d 903, 907 (9th Cir. 2003). Merely mentioning “the existence of a document is

insufficient to incorporate the contents of a document.” Coto Settlement v. Eisenberg, 593 F.3d

1031, 1038 (9th Cir. 2010) (citing Ritchie, 342 F.3d at 908–09).

       It is improper to assume the truth of the facts in an incorporated document if such

assumptions only serve to dispute facts stated in a well-pleaded complaint. This is in accord with

the prohibition against resolving factual disputes at the pleading stage. See In re Tracht Gut, LLC,

836 F.3d 1146, 1150 (9th Cir. 2016) (“At the motion to dismiss phase, the trial court must accept

as true all facts alleged in the complaint and draw all reasonable inferences in favor of the

Plaintiff.”). In the complaint, Plaintiff merely mentions the existence of the press articles that

Defendant seeks to be incorporated by reference as examples of unsolicited press received by the

Plaintiff. Compl. ¶ 14. Plaintiff does not discuss the contents of these documents in the complaint

nor are the contents of these documents alleged in the complaint. While Plaintiff disagrees that

the contents of these documents show that Plaintiff’s ENBY mark is descriptive, the classification

of the mark is a question of fact that should not be determined on a motion to dismiss. Pinterest

Inc v. Pintrips Inc., 15 F. Supp. 992, 999 (N.D. Cal 2014). Defendant merely seeks to introduce

the contents of these documents in an attempt to rebut the Plaintiff’s factual allegation that it owns

a valid, protectable mark. Unless the district court converts the Defendant’s motion to dismiss into



Page 5 –      PLAINTIFF BOYAJIAN PRODUCTS, LLC’S RESPONSE IN OPPOSITION TO
              DEFENDANT’S MOTION TO DISMISS
           Case 3:20-cv-01991-HZ       Document 23       Filed 02/26/21      Page 6 of 13




a motion for summary judgment, the Plaintiff receives no opportunity to respond to the

Defendant’s new version of the facts. See Khoja, 899 F.3d at 998. As such, it is improper to

assume the truth of the facts in any of these documents for the purpose of deciding a motion under

Rule 12(b)(6).

       B. Defendant’s Motion to Dismiss Challenges Questions of Fact Inappropriate for a

            Motion to Dismiss.

       Defendant’s motion to dismiss raises challenges to Plaintiff’s claims that are appropriate

for trial or a summary judgment motion—not a motion to dismiss on the pleadings. Defendant’s

motion is premised on the assumption that Plaintiff’s ENBY mark is descriptive, and therefore

requires secondary meaning to be enforceable. However, a Rule 12(b)(6) motion is an “improper

vehicle for establishing” whether a mark is suggestive or descriptive. Pinterest Inc., 15 F. Supp.

at 999; also Rothy’s, Inc. v. JKM Tech., LLC, 360 F. Supp. 3d 373, 388 (W.D. Va. 2018) (“Given

the factually intensive nature of secondary meaning, it is not appropriate for the court to weigh the

factors at this stage. Defendants may raise this argument on summary judgment, if they wish.”).

       Unsurprisingly, the cases Defendant cites arise either from summary judgment motions or

post-trial motions. However, the analysis Defendant asks the Court to do is inappropriate at this

stage. Defendant cites OTR Wheel Eng'g, Inc. v. W. Worldwide Servs., Inc., 897 F. 3d 1008 (9th

Cir. 2018) for the proposition that to be protectable, “a mark must be distinctive and non-

functional.” OTR Wheel Engineering went to trial and the opinion on which Defendant relies

comes from post-trial pleadings. Id. Defendant cites Zobmondo Entm't, LLC v. Falls Media, LLC,

602 F.3d 1108, 1112 (9th Cir. 2010), for the proposition that a trademark’s federal registration

creates a presumption of validity. That case was decided on a motion for summary judgment. Id.

Similarly, Wal-Mart Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205 (2000), also cited by



Page 6 –      PLAINTIFF BOYAJIAN PRODUCTS, LLC’S RESPONSE IN OPPOSITION TO
              DEFENDANT’S MOTION TO DISMISS
           Case 3:20-cv-01991-HZ       Document 23       Filed 02/26/21      Page 7 of 13




Defendant, went to trial and the decision was based on post-trial motions. Finally, Filipino Yellow

Pages, Inc. v. Asian Journal Publications, Inc., 198 F.3d 1143, 1145 (9th Cir. 1999), on which

Defendant’s motion heavily relies, was also decided on summary judgment.

       The posture of these cases makes clear that this level of inquiry is inappropriate on a

12(b)(6) motion to dismiss on the pleadings.

       C. Plaintiff Alleges a Viable Claim for Trademark Infringement Under 15 U.S.C

            1125(a).

       To survive a Rule 12(b)(6) motion, a complaint must plead “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

claim is facially plausible where “the Plaintiff pleads factual content that allows the court to draw

the reasonable inference that the Defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). This pleading standard under Federal

Rule of Civil Procedure 8 does not require “detailed factual allegations,” but demands more than

“an unadorned, the-Defendant-unlawfully-harmed-me accusation.” Twombly, 550 U.S. at 555. In

deciding a motion to dismiss under Rule 12(b)(6), a court must take all material factual allegations

as true and draw reasonable inferences in the non-moving party’s favor. Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 555).

       To state a claim for trademark infringement under 15 U.S.C. § 1125(a)), a Plaintiff must

allege: (1) ownership of a valid trademark and (2) likelihood of confusion from Defendant’s use

of the mark. Levi Strauss & Co. v. Blue Bell, Inc., 778 F.2d 1354 (9th Cir. 1985).

       Trademarks are classified in one of five categories of increasing distinctiveness: (1)

generic, (2) descriptive, (3) suggestive, (4) arbitrary, or (5) fanciful. Two Pesos, Inc. v. Taco

Cabana, Inc., 505 U.S. 763, 768 (1992). Suggestive, arbitrary, and fanciful marks are inherently



Page 7 –      PLAINTIFF BOYAJIAN PRODUCTS, LLC’S RESPONSE IN OPPOSITION TO
              DEFENDANT’S MOTION TO DISMISS
           Case 3:20-cv-01991-HZ       Document 23        Filed 02/26/21      Page 8 of 13




distinctive and thereby are entitled to federal trademark protection because “their intrinsic nature

serves to identify a particular source of a product.” Id. A descriptive mark is not automatically

entitled to trademark protection but may become protectable if it has acquired distinctiveness

through secondary meaning. Zobmondo Entmt., LLC v. Falls Media, LLC, 602 F.3d 1108, 1113

(9th Cir. 2010). The classification of a mark is a factual question.

        In the Ninth Circuit, secondary meaning “has been defined as association, nothing more.”

Levi Strauss & Co. v. Blue Bell, Inc., 632 F.2d 817, 820 (9th Cir. 1980) (quoting Carter-Wallace,

Inc., 434 F.2d at 802). Secondary meaning is the mental association by a substantial segment of

consumers and potential consumers “between the alleged mark and a single source of the product.”

Id. The Plaintiff’s mark is suggestive, and therefore inherently distinctive without the need to

establish secondary meaning. Thus, there is no need for Plaintiff to allege secondary meaning in

the complaint. Regardless, the complaint sufficiently alleges secondary meaning. Plaintiff alleges,

inter alia:

               Plaintiff has used the ENBY mark in commerce throughout the United States and

               internationally continuously since as early as June 2019 in connection with the

               manufacture, distribution, provision, offering for sale, sale, marketing, advertising

               and promotion of its rechargeable vibrator. Compl. ¶ 8.

               As a result of its widespread, continuous, and exclusive use of the ENBY mark to

               identify its rechargeable vibrator and Plaintiff as its source, Plaintiff owns valid and

               subsisting rights to the ENBY mark. Compl. ¶ 9.

               Since at least as early as June 5, 2019 Plaintiff has sold its rechargeable vibrator

               under the ENBY mark to consumers in the State of Oregon. Compl. ¶ 10.

               To date, Plaintiff has made a substantial number of sales and shipments to


Page 8 –      PLAINTIFF BOYAJIAN PRODUCTS, LLC’S RESPONSE IN OPPOSITION TO
              DEFENDANT’S MOTION TO DISMISS
           Case 3:20-cv-01991-HZ      Document 23       Filed 02/26/21     Page 9 of 13




               consumers located in the State of Oregon. Compl. ¶ 11.

               Plaintiff has expended substantial time, money, and resources marketing,

               advertising, and promoting its rechargeable vibrator sold under the ENBY mark.

               Compl. ¶ 12.

               As a result of Plaintiff’s expenditures and efforts, the ENBY mark has come to

               signify the high quality of the goods designated by the ENBY mark, and has

               acquired distinctiveness, incalculable distinction, reputation, and goodwill

               belonging exclusively to Plaintiff. Compl. ¶ 13.

               Plaintiff’s ENBY mark and its goods offered thereunder have received significant

               unsolicited coverage in various media, including but not limited to coverage in

               various print and online magazines some of which include Cosmopolitan, Allure,

               Shape, Men’s Health, Ask Men, and Healthline, and has also been featured on the

               popular HBO television show Real Time With Bill Marr. Compl. ¶ 14.

       These facts are sufficient to allege secondary meaning. E.g., Kremerman v. Open Source

Steel, LLC, 2017 WL 3970894, *5 (W.D. Wash. 2017) (Allegation that trade dress “enjoys

secondary meaning among customers based on ‘extensive and consistent advertising throughout

the United States’” was sufficient to survive a motion to dismiss) (citing Glassybaby, LLC v.

Provide Gifts, Inc., 2011 WL 2218583 (W.D. Wash. June 6, 2011) (allegation of “widespread

coverage in print and television journalism, extensive marketing and promotion, and appearances

on national broadcast television and radio programs” sufficient to survive a motion to dismiss).

       Defendant argues that secondary meaning may be shown through, among other things,

direct consumer testimony; survey evidence; exclusivity, manner, and length of use of a mark;

amount and manner of advertising; amount of sales and number of customers; established place in


Page 9 –      PLAINTIFF BOYAJIAN PRODUCTS, LLC’S RESPONSE IN OPPOSITION TO
              DEFENDANT’S MOTION TO DISMISS
        Case 3:20-cv-01991-HZ           Document 23       Filed 02/26/21      Page 10 of 13




the market; and proof of intentional copying by the Defendant.” Def.’s Mot. at 9. However, it is

unnecessary that a complaint provide all factual evidence that will be revealed during discovery.

Such a substantial amount of evidence is not required at the pleading stage. See e.g., Twombly,

550 U.S. at 555.

        D. Plaintiff Does Not Lack Standing to Assert a Federal Trademark Claim.

        “To establish standing to sue for trademark infringement under the Lanham Act, a Plaintiff

must show that he or she is either (1) the owner of a federal mark registration, (2) the owner of an

unregistered mark, or (3) a non-owner with a cognizable interest in the allegedly infringed

trademark.” Halicki Films, LLC v. Sanderson Sales & Mktg., 547 F.3d 1213, 1225 (9th Cir. 2008).

        Defendant argues that Plaintiff lacks standing to bring a federal trademark claim because

Plaintiff does not allege that it is that it is the owner of a valid, unregistered mark, and does not

allege that it otherwise has some cognizable interest in the allegedly infringed trademark. Def.’s

Mot. at. 11. Plaintiff alleges that it is the owner of a valid protectable mark. Plaintiff specifically

alleges, “As a result of its widespread, continuous, and exclusive use of the ENBY mark to identify

its rechargeable vibrator and Plaintiff as its source, Plaintiff owns valid and subsisting rights to the

ENBY mark” (emphasis added). Compl. ¶ 9. This allegation is supported by the additional facts

alleged in the complaint as discussed in Section C above.

        E. Plaintiff Alleges a Valid Claim for Common Law Trademark Infringement Under

            Oregon Law.

        A claim trademark infringement under Oregon State law is assessed under the same test as

a claim for federal trademark infringement. Classic Instruments, Inc. v. VDO-Argo Instruments,

Inc., 73 Or. App. 732, 736–42 (1985) (assessing state and federal trademark claims under a single

analysis); see also Interstellar Starship Servs. v. Epix, Inc., 125 F. Supp. 2d 1269, 1272 (D. Or.



Page 10 –     PLAINTIFF BOYAJIAN PRODUCTS, LLC’S RESPONSE IN OPPOSITION TO
              DEFENDANT’S MOTION TO DISMISS
        Case 3:20-cv-01991-HZ          Document 23       Filed 02/26/21      Page 11 of 13




Jan. 3, 2001); Slep-Tone Entertainment Corporation v. Grillhouse, Inc., 2015 WL 12880560 n. 4.

As such, in order to succeed on a claim for common law trademark infringement under Oregon

law, Plaintiff must prove (1) ownership of a valid trademark and (2) likelihood of confusion from

Defendant’s use of the mark. Levi Strauss & Co. v. Blue Bell, Inc., 778 F.2d 1354 (9th Cir. 1985).

At the pleading stage, however, Plaintiff need only plead “enough facts to state a claim to relief

that is plausible on its face.” Twombly, 550 U.S. at 570.

       As previously stated, Plaintiff’s position is that its mark is inherently distinctive when used

in relation to the Plaintiff’s goods. Notwithstanding the foregoing, Plaintiff has also alleged in the

complaint that its mark has acquired distinctiveness. Under Oregon law, there is no one test for

proving secondary meaning. Lift Truck, Inc. v. Bourne, 235 Or. 446, 450, 385 P.2d 735 (1963).

However, in all cases, whether a name has acquired a secondary meaning is a question of fact. The

88¢ Stores, Inc. v. Martinez, 227 Or. 147, 153–54, 361 P.2d 809 (1961). It is well established that

questions of fact cannot be decided on a motion to dismiss. Rennie & Laughlin, Inc. v. Chrysler

Corp., 242 F.2d 208, 212 (9th Cir. 1957). The consideration here is whether the Plaintiff has

alleged enough facts to show that is it plausible that it is the owner of a valid and protectable mark

and that there is a likelihood of confusion from Defendant’s use of the mark. As discussed above,

Plaintiff has met this Rule 8 pleading standard.

       F. Plaintiff Will Dismiss its UTPA Claim.

       Upon further review, Plaintiff has decided to dismiss its UTPA claim in an amended

complaint.

       G. If this Court Finds the Pleadings Insufficient, the Plaintiff Should Be Granted

             Leave to Amend.

       Under Federal Rule of Civil Procedure 15, “a party may amend its pleading only with the



Page 11 –     PLAINTIFF BOYAJIAN PRODUCTS, LLC’S RESPONSE IN OPPOSITION TO
              DEFENDANT’S MOTION TO DISMISS
        Case 3:20-cv-01991-HZ         Document 23        Filed 02/26/21     Page 12 of 13




opposing party’s written consent or with the court’s leave.” Fed. R. Civ. P. 15(a)(2). It is well

established that leave to amend should “be freely given when justice so requires.” See Bowles v.

Reade, 198 F.3d 752, 757 (9th Cir. 1999). Defendant argues that Plaintiff should not be granted

leave to amend the complaint because the Plaintiff’s mark is merely descriptive, unlikely to ever

achieve secondary meaning, and therefore amendment would be futile. See Def.’s Mot. at 12.

Whether a mark is merely descriptive and whether it has or can achieve secondary meaning are

questions of fact. Pinterest Inc., 15 F. Supp. at 999; The 88¢ Stores, Inc., 227 Or. at 153–54.

       Defendant and Counsel for amici curiae attempt to litigate the Plaintiff’s claims at the

pleading stage through the presentation of external, and mostly disputed, evidence into the

complaint. The consideration of matters outside of the pleadings to “resolve competing theories

against the complaint risks premature dismissals of plausible claims that may turn out to be valid

after discovery.” Khoja, 899 F.3d at 998. At the motion to dismiss stage, Plaintiff has not been

given the opportunity to present all relevant evidence to substantiate its claims, and surely has not

been given the opportunity to provide evidence in rebuttal of the plethora of disputed facts and

legal conclusions presented by the Defendant and counsel for amici curiae. See Khoja, 899 F. 3d

at 1003. Plaintiff should be given the opportunity to amend the complaint should this Court find

the pleadings deficient. Defendant’s argument that amendment would be futile is solely based on

a disputed question of fact — whether the Plaintiff’s mark is merely descriptive — that should not

be decided on a motion to dismiss. Amendment to the complaint would not produce an undue

delay in litigation, is sought in good faith, and would not prejudice the opposing party. See

AmerisourceBergen Corp. v. Dialysis West, Inc., 465 F.3d 946, 951 (9th Cir. 2006).

///

///



Page 12 –    PLAINTIFF BOYAJIAN PRODUCTS, LLC’S RESPONSE IN OPPOSITION TO
             DEFENDANT’S MOTION TO DISMISS
        Case 3:20-cv-01991-HZ        Document 23       Filed 02/26/21    Page 13 of 13




                                    III.    CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the court deny Defendant’s

motion to dismiss or otherwise grant Plaintiff leave to amend the complaint.

Dated: Feb. 26, 2021                                Respectfully submitted,

                                                     /s/ Sandra S. Gustitus
                                                    Sandra S. Gustitus, OSB No. 143298
                                                    Chenoweth Law Group, PC
                                                    510 SW Fifth Avenue, Fourth Floor
                                                    Portland, OR 97204
                                                    Telephone: (503) 221-7958
                                                    Facsimile: (503) 221-2182
                                                    E-mail: sgustitus@chenowethlaw.com



                                                    Kristin Grant, pro hac vice
                                                    Grant Attorneys at Law PLLC
                                                    40 Exchange Place, Suite 1306
                                                    New York, NY 10005
                                                    Telephone: 212-520-7881
                                                    Facsimile: 212-520-7883
                                                    E-mail: kgrant@grantipattorneys.com

                                                    Attorneys for Plaintiff Boyajian Products,
                                                    LLC




Page 13 –    PLAINTIFF BOYAJIAN PRODUCTS, LLC’S RESPONSE IN OPPOSITION TO
             DEFENDANT’S MOTION TO DISMISS
